Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed on 10/28/2021 that the Yu prior art, does not teach the limitation of new claim 15 have been fully considered but they are no persuasive.
In response to this argument, the Examiner directs the applicant’s attention to the rejection of new claim 15 as shown below. 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Yu prior art reference does meet all the limitation in new claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. 2017/0299902 A1, hereinafter refer to Yu).
Regarding claim 15: Yu discloses a photodetector (see Yu, Fig.12A as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    486
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    713
    media_image2.png
    Greyscale

a portion of upper silicon layer 1204, which is sandwich between P/P++ region and N/N++ region is equivalent to the claimed limitation of intrinsic region), the intrinsic region of the semiconductor layer is between a first conductivity region of the semiconductor layer (N/N++) and a second conductivity region of the semiconductor layer (P/P++) (see Yu, Fig.12A as shown above, Figs.19a-19f,, ¶ [0272], and ¶ [0293]- ¶ [0299]); and 
an intrinsic part of a light absorbing layer (401/201, note: an optically active region (OAR) 401/201 may be a semiconductor material such as Ge or SiGe. The optically active material will at least in part be intrinsic semiconductor material. The optically active material may be an intrinsic semiconductor), the intrinsic part of the light absorbing layer (401/201) is between a first conductivity part of the light absorbing layer (N doped region on the upper surface of 401/201) and the intrinsic region of the semiconductor layer (a portion of upper silicon layer 1204, which is sandwich between P/P++ region and N/N++ region is equivalent to the claimed limitation of intrinsic region) (see Yu, Fig.12A as shown above, ¶ [0011], and ¶ [0119]- ¶ [0121, ¶ [0151], ¶ [0217], and ¶ [0228]- ¶ [0229]).
Regarding claim 16: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the intrinsic region of the semiconductor layer (a portion of upper silicon layer 1204, which is sandwich between P/P++ region and N/N++ region is equivalent to the claimed limitation of intrinsic region
Regarding claim 17: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the intrinsic part of the light absorbing layer (401/201, note: an optically active region (OAR) 401/201 may be a semiconductor material such as Ge or SiGe. The optically active material will at least in part be intrinsic semiconductor material. The optically active material may be an intrinsic semiconductor) is between the first conductivity part of the light absorbing layer (N doped region on the upper surface of 401/201) and the second conductivity region of the semiconductor layer (P/P++) (see Yu, Fig.12A as shown above and Fig.12B).  
Regarding claim 18: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the second conductivity region of the semiconductor layer (P/P++) extends to the intrinsic part of the light absorbing layer (N doped region on the upper surface of 401/201) (see Yu, Fig.12A as shown above).  
Regarding claim 19: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the intrinsic region of the semiconductor layer (a portion of upper silicon layer 1204, which is sandwich between P/P++ region and N/N++ region is equivalent to the claimed limitation of intrinsic region) extends to the intrinsic part of the light absorbing layer (N doped region on the upper and side surface of 401/201) (see Yu, Fig.12A as shown above).  
Regarding claim 20: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the intrinsic region of the semiconductor layer (a portion of upper silicon layer 1204, which is sandwich between P/P++ region and N/N++ region is equivalent to the claimed limitation of intrinsic region) is an 
Regarding claim 21: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the first conductivity region of the semiconductor layer (N/N++) is of a conductivity type that is opposite to the second conductivity region of the semiconductor layer (P/P++) (see Yu, Fig.12A as shown above).
Regarding claim 22: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the first conductivity part of the light absorbing layer (N doped region on the upper surface of 401/201) is of a conductivity type that is same as the first conductivity region of the semiconductor layer (N/N++) (see Yu, Fig.12A as shown above).  
Regarding claim 23: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the first conductivity part of the light absorbing layer (P doped region on the upper surface of 401/201) is a p type (see Yu, Fig.12B as shown above).  
Regarding claim 24: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the first conductivity part of the light absorbing layer (N doped region on the upper surface of 401/201) is an n type (see Yu, Fig.12A as shown above).
Regarding claim 25: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the intrinsic part of the light absorbing layer (401/201, note: an optically active region (OAR) 401/201 may be a semiconductor material such as Ge or SiGe. The optically active material will at least in part be intrinsic semiconductor material. The optically active material may be an intrinsic semiconductor) is an undoped portion of the light absorbing layer (a portion of upper silicon layer 1204/401/N doped region on the upper surface of 401/201) (see Yu, Fig.12A as shown above, ¶ [0011], and ¶ [0119]- ¶ [0121, ¶ [0151], ¶ [0217], and ¶ [0228]- ¶ [0229]).  
Regarding claim 26: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the light absorbing layer (a portion of upper silicon layer 1204/401/201/N doped region on the upper surface of 401/201) comprises a compound semiconductor (SiGe) (see Yu, Fig.12A as shown above, ¶ [0011], and ¶ [0119]- ¶ [0121, ¶ [0151], ¶ [0217], and ¶ [0228]- ¶ [0229]). 
Regarding claim 27: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the light absorbing layer (a portion of upper silicon layer 1204/401/201/N doped region on the upper surface of 401/201) is a layered structure composed of a GeSi layer (401/201) and a Si cap layer (214) (see Yu, Fig.12A as shown above, Fig.2, and ¶ [0223]).
Regarding claim 28: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein the light absorbing layer (a portion of upper silicon layer 1204/401/201/N doped region on the upper surface of 401/201) is optically coupled to an optical waveguide (see Yu, Fig.12A as shown above, ¶ [0011], and ¶ [0119]- ¶ [0121, ¶ [0151], and ¶ [0217]).
Regarding claim 29: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein a buried oxide film layer (1902) between a substrate 1903) and the semiconductor layer (1901) (see Yu, Fig.12A as shown above, Figs.19a-19f,, ¶ [0272], and ¶ [0293]- ¶ [0299]).  
Regarding claim 30: Yu discloses a photodetector as set forth in claim 15 as above. Yu further teaches wherein a first conductivity (n type) sidewall of the light absorbing layer (N doped region on the upper and side surface of 401/201) that extends from the first conductivity part of the light absorbing layer (N doped region on the upper and side surface of 401/201) to the first conductivity region of the semiconductor layer (N/N++) (see Yu, Fig.12A as shown above).  
Regarding claim 31: Yu discloses a photodetector as set forth in claim 30 as above. Yu further teaches wherein the first conductivity region of the semiconductor layer (N/N++) is of a conductivity type that same as the first conductivity sidewall of the light absorbing layer (N doped region on the upper and side surface of 401/201) (see Yu, Fig.12A as shown above).
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896